(Dore, J., dissents and votes to reverse and deny said motion.) Order granting plaintiff’s motion to strike out the first and second affirmative defenses as insufficient in law affirmed. (Dore, J., dissents and votes to modify by denying the motion to strike out the first defense.) Order entered May 8, 1942, denying defendant’s motion to dismiss the complaint pursuant to rule 106 of the Rules of Civil Practice, unanimously affirmed. No opinion. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.